—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated December 15, 1998, which granted the defendant’s motion to vacate a judgment, entered January 27, 1998, upon his default in answering the complaint.
Ordered that the order is affirmed, with costs.
The defendant established both a reasonable excuse for his default in interposing an answer and a meritorious defense (see, Hinderer v Erbesh, 240 AD2d 707; Roussodimou v Zafiriadis, 238 AD2d 568). Therefore, the Supreme Court providently exercised its discretion in granting the defendant’s motion to vacate the judgment which was entered upon his default. Mangano, P. J., Ritter, McGinity and Smith, JJ., concur.